Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-KSB [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE YEAR ENDED DECEMBER 31, 2006 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-52074 AMECS INC. (Exact name of registrant as specified in its charter) NEVADA 98-0446287 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1 Yonge Street Suite 1801 Toronto, Ontario Canada M5E 1W7 (Address of principal executive offices) (416) 879-4337 (Registrant's telephone number, including area code) Check whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the 90 days. YES [X] NO [ ] Check if no disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (ss 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X] NO [ ] State issuer's revenues for its most fiscal year December 31, 2006: $nil. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of March 5, 2007: $1,914,535. State the number of shares outstanding of each of the issuer's classes of common equity, as of March 5, 2007: 6,007,650. TABLE OF CONTENTS Page PART I 3 Item 1. Description of Business 3 Item 3. Legal Proceeding 11 Item 4. Submission of Matters to a Vote of Security Holders 11 PART II 11 Item 5. Market For Registrants Common Equity and Related Stockholder Matter 11 Item 6. Managements Discussion and Analysis of Financial Condition and Results of Operation 13 PART III 18 Item 7. Financial Statements and Supplementary Data 18 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 29 Item 8A. Controls and Procedures 29 Item 9. Directors, Executive Officers, Promoters and Control Persons 29 Item 10. Executive Compensation 32 Item 11. Security Ownership of Certain Beneficial Owners and Management 34 Item 12. Interest of Management and Others in Certain Transactions 34 PART IV 35 Item 13. Exhibits, Financial Statement Schedules and Reports on Form 8-K 35 Item 14. Principal Accountant Fees and Services 35 -2- PART I ITEM 1. DESCRIPTION OF BUSINESS. General We were incorporated in the State of Nevada on December 28, 2004. We have not started operations. We are developing a website (www.BizWithEase.com) that will serve as an electronic market place for automotive dealerships, both retail and wholesale, where the dealers can offer and bid for vehicles coming of lease, offered as a trade-in or other vehicles that may be offered on the website. This electronic market place will be restricted to dealers and will not allow general public to bid for the vehicles. We intend to eliminate inefficiencies currently existing in the wholesale market for used vehicles and thereby enable our customers to increase their profitability. We intend to build and support the software and, possibly, hardware infrastructure necessary to operate this electronic market place and will act as a mediator. We have not generated any revenues and the only operation we have engaged in is the development of a business plan. We maintain our statutory registered agent's office at 6100 Neil Road, Suite 500, Reno, Nevada 89511. Our business office is located at 1 Yonge Street, Suite 1801, Toronto, Ontario, Canada M5E 1W7. We are using services of Telsec Business Center Inc. At present we are using only the mail service at a monthly cost of CDN$30 and rent boardrooms and office space on as needed basis at standard rates charged by Telsec Business Center Inc. Our phone number is (416) 879-4337. We have no plans to change our planned business activities or to combine with another business, and we are not aware of any events or circumstances that might cause these plans to change. We plan on beginning our operations in ninety days from the date of this annual report. Our plan of operation is prospective and there is no assurance that we will ever begin operations. Our prospects for profitability are not favorable if you consider numerous Internet-based companies have failed to achieve profits with similar plans. We have not conducted any market research into the likelihood of success of our operations or the acceptance of our products or services by the public. Products/Services We intend to offer to our customers a market place where the market participants can offer and bid for the used vehicles offered for sale. Our target market will be made up of retail and wholesale automotive dealerships. We will define a set of rules governing how trades are conducted on our electronic marketplace and plan to screen every applicant to be admitted to trade on our website. Our ability to ensure efficiency of our electronic market place and secure reliability of trading partners will be the key elements for success of our business. We intend to offer the following services: Supporting the market place and facilitating the trades « Listing of the offered for sale vehicle on our website. « Notifying customers when a vehicle with particular characteristics becomes available « Collecting and processing bids for offered vehicles « Facilitating the information exchange between market participants -3- We will act as an organizer and a mediator of our electronic market place. Admission services and maintenance « Screening of the applicants « Periodic reviews of each participant standing « Rating of participants based on number of trades conducted and the average value of a trade. We intend to carefully select the participants for our electronic market place to try to ensure that each participant is comfortable doing business with every other participant admitted to conduct business through our website. Complimentary services « Recommending companies engaged in vehicle transportation « Recommending companies capable of providing vehicle inspection at the sellers site « Recommending other services that may be required by the market participants Since our customers will be geographically dispersed we anticipate demand for services such as on site inspection and transportation of the purchased vehicle. We will assist our clients in these aspects of their business via selecting organizations capable of delivering necessary services in the most reliable and cost-efficient way, negotiating with these organizations special discounts for participants of our market place and recommending these organizations to our customers. Data collection and data analysis We intend to collect and store information on all aspects of each trade conducted through our website. In the future, we intend to process and analyze this information and create periodic reports that may be of interest to our customers as well as to other parties. Website Currently our website is under development. We have completed the first stage of the development of our website which included preparation of the detailed specification of the website, database, necessary underlying infrastructure and components. Currently we are looking for an outside contractor to continue development of our website. We intend to design the website that it will enable our customers to access the product database without knowledge of special languages or tools such thereby allowing us to implement our operations and transact the sale of our products and services online in a secure and reliable environment. The www.BizWithEase.com website will become the virtual business card and for the company as well as its online "home." We intend to provide information about us and the variety of services that we offer. We believe that the section of the website related to the online market place will be password protected and restricted only to the registered and approved participants. To conduct transactions on our website the participants will have to be screened and assigned ID and passwords. To notify our customers about items of interest as soon as they appear on the market, we intend to employ some sort of a push technology whereby our users will be able to receive notifications and place their bids not only through their computers, but also through their mobile phones, wireless personal digital assistants (PDAs) and other mobile devices they may have. -4- The website will also exhibit links to the service providers that we have entered into alliances with and may have a section featuring our clients businesses and case studies. In the future, the website may also feature a shop where the visitors will be able to purchase intelligence reports on the industry. The website will be a simple, well-designed site targeted to the participants and potential participants of our electronic market place. We expect that majority of our customers do not have high speed Internet connection and therefore our site will not feature much of the Flash and/or similar technology requiring heavy downloads of data. We expect the site to be laconic, fast to download, easy to navigate and easy to conduct business transactions on. We have had no material business operations since inception on December 28, 2004. At present, we have yet to acquire or develop the necessary technology assets in support of our business purpose to become a market place for automotive dealerships, both retail and wholesale, where the dealers can offer and bid for vehicles coming of lease, offered as a trade-in or other vehicles. Marketing Strategy The participants of our target market can be divided in three groups. The first group consists of large dealerships focused on wholesale operations with the off-lease vehicles and other used vehicles. The second group is comprised of franchised dealerships selling new and used vehicles. The third group is represented by smaller shops specializing on re-sales of used vehicles to general public. We intend to approach different market participants with tailored messages that would emphasize the benefits of our services to a particular group of customers. Very often a purchase of a new vehicle involves a sale of the old vehicle. This process is known as trade-in. If the old vehicle is offered as a trade-in to a franchised dealership, the dealer must quickly appraise the vehicle and effectively purchase it at this estimated price from the customer. If the traded-in vehicle is appraised too low, the customer may walk away. If the vehicle is appraised too high, the dealer loses money. The risks associated with the appraising and further sale of traded-in vehicles can be eliminated or significantly lowered if this vehicle is pre-sold before the transaction with the purchaser of a new vehicle is completed. We expect that this can be achieved through our electronic market place www.BizWithEase.com. We expect that by utilizing our market place, the dealer will be able to offer the traded-in vehicle to a large number of market participants in real time and while still negotiating the other aspects of deal with the customer, such as purchase of the new vehicle, optional features, financing etc. Thus, the dealer can potentially receive an offer for the traded-in vehicle from another market participant before the purchase of the new vehicle is completed. Therefore to the franchised dealerships we will market the ease with which a vehicle can be added to the database and the speed at which this new information is delivered to the potential buyers who, in turn, will be bidding for this vehicle as soon as it appears on the system. -5- The dealers engaged in the wholesale operations act as distributors for smaller shops servicing general public. Often wholesalers would purchase traded-in or off-lease vehicles and offer them to their clients. Among other things wholesalers extract value form the differences in prices on particular types of vehicles in different geographic regions. For the wholesalers, participating in our electronic market place will ensure their timely access to the information on the latest vehicles offered for sale as well as access to dealerships from various geographic regions who may be interested in a particular type of vehicle. This access to information and ability to conduct transactions quickly and with reliable parties will ensure greater efficiency of a wholesaler operations and should result in greater profitability and higher capital turnover. We intend to tailor our marketing message to the wholesalers to emphasize these advantages of their participation in our electronic market place www.BizWithEase.com Our message to the smaller automotive dealerships specializing in retailing used vehicles to the general public will be built around the fact that by participating in our electronic market place they will gain much greater access to the used vehicles offered for sale as well as to their ability to get rid of those vehicles that are not in demand in their particular region. All the marketing messages will be delivered through our website. In addition, we plan to involve third party contractors who on commission basis would approach our target customers in their region and conduct sale on our behalf. We plan to attend industry trade shows and events, participate in industry associations and use any other available to us ways of marketing our services and www.BizWithEase.com website to our target audience. Initially we will aggressively court the database of potential prospects provided by our president, Alexei Gavriline, in order to attract initial participants for our electronic market place. We also intend to attract and add new clients through our website. Other methods of communication will include: « Email mailings - regular e-mailings to potential customers with updated company information and special offers. « Direct mail - brochures and newsletters. « Visitor pass - potential customers with excellent reputation in the industry will be offered a guest user ID and password that would allow them to see and appreciate dynamics of www.bizwithease.com but will restrict them from placing bids and offering vehicles for sale. « Informal marketing/networking - activities such as joining organizations or attending tradeshows and conferences. Website Marketing Strategy Web marketing will start with our known contacts whom we will invite to participate in our market place and will ask to recommend our site. We will continue the strategy with long-term efforts to develop recognition in professional forums. We intend to attract traffic to our website by a variety of online marketing tactics such as registering with top search engines using selected key words (meta tags) and utilizing link and banner exchange options. -6- Revenue Initially, we intend to generate revenue from the following sources: 1 . Initiation fee - we will charge this fee for processing the application of a potential participant, screening the application, checking credit history of the applicants and creating the applicant profile. 2 . Monthly maintenance fee - we will charge this fee for a maintaining the account of each particular participant. 3 . Advertisement placement fee - we will charge this fee for each new vehicle entered in the database by a market participant. 4 . Bidding fee - we will charge a fee for each bid placed on our website. 5 . Service fee - this fee will be charged if we become engaged in organizing vehicle inspection, transporting the vehicle and other services rendered by associated service providers. This will be a flat fee charged on top of the fees charged by the service provider. Our revenue model is fee-based. We intend not to charge any commission on transactions conducted on our electronic market place. The fees will be known in advance and we will invoice our customers on a monthly basis. Depending on the type of the bid, the bids placed on our website will represent participants intent or obligation to buy a vehicle. However the monetary transactions will be conducted between market participants directly. Competition The electronic commerce market is intensely competitive. We expect competition to continue to intensify in the future. In addition to companies engaged in electronic commerce, our competitors include brick-and-mortar companies engaged in facilitating trades between various participants of our target market. Competitors include companies with substantial customer bases in the computer and other technical fields. There can be no assurance that we can maintain a competitive position against current or future competitors, particularly those with greater financial, marketing, service, support, technical and other resources. Our failure to maintain a competitive position within the market could have a material adverse effect on our business, financial condition and results of operations. There can be no assurance that we will be able to compete successfully against current and future competitors, and competitive pressures faced by us may have a material adverse effect on our business, financial condition and results of operations. There is at least one competitor, Autosoldnow Inc., with a business model very similar to ours. This competitor has already established its online presence and secured accounts of many potential customers of AMECS Inc. -7- Most of the automotive dealers have their own websites and upon initiating our website operations, we will be competing with the foregoing. There are largely popular websites, such as www.autotrader.com and www.autotrader.ca advertising used vehicles to the general public. We intend to differentiate ourselves by restricting our audience to professionals, offering ability to advertise a vehicle for sale in an easy and timely fashion, channeling this information on newly offered vehicles to interested parties and facilitating trades between participants who were admitted to the market place based on their credit history and reputation. The market for used vehicles is a well-established and old market. There are proven ways to conduct transactions and it may prove difficult for us to change the ways in which these transactions are conducted. Our competitive position within the industry is negligible in light of the fact that we have not started our operations. Many of our target customers are well-established and profitable organizations with great records of success. They may not trust us their business and prefer using the old proven ways of operations. The success of our electronic market place will depend on our ability to attract reliable and creditworthy participants with good reputation within industry. However, since we have not started operations, we cannot compete on the basis of our own reputation. We do expect to compete on the basis of the quality of services that we intend to provide and ease and convenience of conducting business through www.BizWithEase.com . Marketing We intend to market our website in the United States and in Canada through traditional sources such as trade magazines, conventions and conferences, newspaper advertising, billboards, telephone directories and flyers / mailers. We also intend to attend tradeshows and conferences. We may utilize inbound links that connect directly to our website from other sites. Potential customers can simply click on these links to become connected to our website from search engines and community and affinity sites. Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a any claim, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. Employees; Identification of Certain Significant Employees. We are in a start-up stage of development and currently have no employees, other than our sole officer and director. We intend to hire additional employees and involve independent consultants on an as needed basis. Offices Our business offices are located at 1 Yonge Street, Suite 1801, Toronto, Ontario Canada M5E 1W7. We are using services of Telsec Business Center Inc. At present we are using only the mail service at a monthly cost of CDN$30 and rent boardrooms and office space on as needed basis at standard rates charged by Telsec Business Center Inc. Our phone number is (416) 879-4337. Upon the completion of our public offering, we intend to establish an office elsewhere. As of the date of this annual report, we have not sought or selected a new office site. -8- Government Regulation We intend to comply with all laws regulating our activities. As of the date of this annual report, we have not sought legal advice on the laws regulating our activities. We intend to retain an attorney to advise us on pertinent legal matters on an as needed basis. As of the date of this annual report, we have not selected such attorney. Given our very limited knowledge of the laws and legal issues that may adversely affect our business, we can not be certain how business may be affected by the application of existing laws governing issues such as property ownership, copyrights, encryption and other intellectual property issues, taxation, and export or import matters. The vast majority of such laws were adopted prior to the advent of the Internet. As a result, they do not contemplate or address the unique issues of the Internet and related technologies. Changes in laws intended to address such issues could create uncertainty in the Internet market place. Such uncertainty could reduce demand for services or increase the cost of doing business as a result of litigation costs or increased service delivery costs. In addition, because our services are available over the Internet in multiple states and foreign countries, other jurisdictions may claim that we are required to qualify to do business in each such state or foreign country. We are qualified to do business only in Nevada. Our failure to qualify in a jurisdiction where it is required to do so could subject it to taxes and penalties. It could also hamper our ability to enforce contracts in such jurisdictions. The application of laws or regulations from jurisdictions whose laws currently apply to our business could have a material adverse affect on our business, results of operations and financial condition. Other than the foregoing, no governmental approval is needed for the sale of our products and services. Risks associated with AMECS INC. 1. Because our auditors have issued a going concern opinion, there is substantial doubt we will continue operations in which case you could lose your investment. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such we may have to cease operations and you could lose your investment. 2. We lack an operating history and have losses that we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, you will lose you investment. We were incorporated in December 2004 and we have not started our proposed business operations or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception to December 31, 2006 is $97,669. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: * our ability to locate car dealerships that will use our services * our ability to generate revenues through the sale of our services Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating revenues. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause you to lose your investment. -9- 3. If we do not attract clients, we will not make a profit and as a result you could lose your investment. We have no clients. We have not identified any clients and we cannot guarantee we ever will have any clients . We have not conducted any market research in the acceptance of our services. Even if we obtain clients, there is no guarantee that we will generate a profit. If we cannot generate a profit, we will have to suspend or cease operations. 4. If we do not make a profit, we may have to suspend or cease operations and you will lose your investment . Because we are small and do not have much capital, we must limit marketing our services. The sale of services is how we will initially generate revenues. Because we will be limiting our marketing activities, we may not be able to attract enough clients to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations and you will lose your investment. 5. Because our sole officer and director will only be devoting limited time to our operations, our operations may be sporadic which may result in periodic interruptions or suspensions of operations. This activity could prevent us from attracting clients and result in a lack of revenues that may cause us to suspend or cease operations and you will lose your investment. Our sole officer and director, Alexei Gavriline, will only be devoting limited time to our operations. Alexei Gavriline, our president and sole director will be devoting approximately 10 hours per week of his time to our operations. Because our sole officer and director will only be devoting limited time to our operations, our operations may be sporadic and occur at times which are convenient to our officers and directors. As a result, operations may be periodically interrupted or suspended which could result in a lack of revenues and a possible cessation of operations. As a result, you could lose your investment. 6. Because our sole officer and director does not have prior experience in the marketing of products or services via the Internet, we may have to hire individuals or suspend or cease operations and you could lose your investment. Because our sole officer and director does not have prior experience in the marketing of products or services via the Internet, we may have to hire additional experienced personnel to assist us with our operations. If we need the additional experienced personnel and we do not hire them, we could fail in our plan of operations and have to suspend operations or cease operations entirely and you could lose your investment. 7. Because we have only one officer and director who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against us. We have only one officer and director. He is responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002. When theses controls are implemented, he will be responsible for the administration of the controls. Should he not have sufficient experience, he may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the SEC which ultimately could cause you to lose your investment. -10- 8. Because we do not maintain any insurance, if a judgment is rendered against us, we may have to cease operations. We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party to a lawsuit, we may not have sufficient funds to defend the litigation. In the event that we do not defend the litigation or a judgment is rendered against us, we may have to cease operations. 9. Because we are small and have no employees other that our sole officer and director, we will have difficulty in competing with more well established entities that are currently facilitating used vehicles trades between auto dealers, our potential revenues could be effectively reduced. We are a small start-up business with one employee, our sole officer and director, who will be devoting limited time to our operations. As a result, we will have difficulty competing with more well established entities that have substantially more assets and personnel than we do. As a result, our potential revenues could be effectively reduced. 10. Because our sole officer and director who is also our sole promoter owns 83.23% of the total outstanding common stock, he retains control of us and is able to decide who will be directors and you may not be able to elect any directors which could decrease the price and marketability of the shares. Mr. Gavriline owns 5,000,000 shares of our common stock. As a result, Mr. Gavriline is able to elect all of our directors and control our operations, which could decrease the price and marketability of the shares. 11. Because there is no public trading market for our common stock, you may not be able to resell your stock . There is currently no public trading market for our common stock. Therefore there is no central place, such as stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any pending legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matter was submitted during the fourth quarter of the fiscal year ended December 31, 2006, to a vote of security holders, through the solicitation of proxies or otherwise. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Our shares are traded on the Bulletin Board operated by the National Association of Securities Dealers, Inc. under the symbol AMEC.A summary of trading by quarter for 2006 and 2005 fiscal years is as follows: -11- Fiscal Year High Bid Low Bid Fourth Quarter 10-1-06 to 12-31-06 $ 2.75 $ 0.0 Third Quarter 7-1-06 to 9-30-06 $ 0.0 $ 0.0 Second Quarter 4-1-06 to 6-30-06 $ 0.0 $ 0.0 First Quarter 1-1-06 to 3-31-06 $ 0.0 $ 0.0 Fiscal Year High Bid Low Bid Fourth Quarter 10-1-05 to 12-31-05 $ 0.0 $ 0.0 Third Quarter 7-1-05 to 9-30-05 $ 0.0 $ 0.0 Second Quarter 4-1-05 to 6-30-05 $ 0.0 $ 0.0 First Quarter 1-1-05 to 3-31-05 $ 0.0 $ 0.0 Of the 6,007,650 shares of common stock outstanding as of December 31, 2006, 5,000,000 shares were owned by Mr. Gavriline. These shares may only be resold in compliance with Rule 144 of the Securities Act of 1933. At December 31, 2006, there were 82 holder of our common stock. Status of our public offering On August 10, 2005, the Securities and Exchange Commission declared our Form SB-2 Registration Statement effective, file number 333-123087, permitting us to offer up to 2,000,000 shares of common stock at $0.10 per share. On December 20, 2005, we completed our public offering by selling 1,007,650 shares of common stock to 81 persons and corporations in consideration of $100,765. Dividends We have not declared any cash dividends, nor do we intend to do so. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. Dividend policy will be based on our cash resources and needs and it is anticipated that all available cash will be needed for our operations in the foreseeable future. Section Rule 15(g ) of the Securities Exchange Act of 1934 The Company's shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser's written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. -12- Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as "bid" and "offer" quotes, a dealers "spread" and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASD's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities authorized for issuance under equity compensation plans We do not have any equity compensation plans and accordingly we have no securities authorized for issuance thereunder. ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This section of our annual report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this annual report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We are a development stage corporation and have not started operations or generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we complete the development of our website and begin selling our advisory services to our target market. We believe the technical aspects of our website will be sufficiently developed to use for our operations ninety days from the date of this annual report. Since inception we have not generated any revenues. We have only one officer and director. He is responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes-Oxley Act of 2002. When these controls are implemented, he will be responsible for the administration of the controls. Should he not have sufficient experience, he may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the SEC which ultimately could cause you to lose your investment. Plan of Operation We will not be conducting any product research or development. We do not expect to purchase or sell plant or significant equipment. Further we do not expect significant changes in the number of employees. -13- Our plan is to profitably promote our electronic Internet market place for the automotive dealerships to trade used vehicles. We intend to accomplish the foregoing through the following milestones: 1. In September 2006, we entered into an agreement with Michael State, an outside IT professional, to begin development of the website. According to this agreement the development of the website and underlying back-end infrastructure has been divided in several stages. The first stage included preparation of the detailed specification of the website, database, necessary underlying infrastructure and components, identifying providers of the infrastructure and negotiating terms of services with selected providers. In December, Michael State has completed the first stage of the website development to our satisfaction. We exercised our right to terminate the agreement with Michael State upon completion of the first stage of the website development and are currently seeking to contract another third party to continue development. We also intend to contact car dealerships and seek strategic alliances. The negotiation of additional alliances with car dealerships and the refinement of the website will be ongoing during the life of our operations. As more dealerships are added, the number of offered sales or leases of vehicles will increase as well. This will cause us to continually upgrade our website. We believe that it will cost up to $15,000 in order to have our website initially operational and $10,000 to have our database initially ready to receive information. Both the initial operation of the website and the database is anticipated to be ready within ninety days from the date of this annual report. As additional alliances are negotiated with service providers, we will up-grade the website. As our customer base increases, we will up-grade the database. Both upgrades will be ongoing during the life of our operations. To develop our website we will need to successfully execute the following steps: * Develop the top level requirements for the BizWithEase market place. (This step has been completed.) * Identify a qualified contractor to develop the website and database. (This step has been completed.) * Together with the contractor create a specification for the work to be done. (In development.) * Ensure that the architecture of the website and database provide for easy scalability to accommodate for increasing number of participants and growing volume of transactions if the business become successful. (In development.) * Identify the service provider to host our website and database. (In development.) * Supervise the development process and ensure that the website and database are developed to the agreed upon specification and on budget. Our failure to succeed in each of the of the above steps, as well as any significant delay with completion of any of the above steps, will negatively affect our ability to conduct our business, generate revenue and may result in our inability to operate as a going concern. 2. As soon as our website is operational, which we expect to happen approximately ninety days from the date of this annual report, we will begin to market our website in the Toronto area and through traditional sources such as magazines, newspaper advertising, telephone directories and flyers/mailers. We also intend to attend trade shows and conferences. We intend to initially target automobile dealers in the Toronto, Ontario geographical area to become potential users of our website. We may utilize inbound links that connect directly to our website from other sites. Potential clients can simply click on these links to become connected to our website from search engines and community and affinity sites. We believe that it will cost $15,000 for our marketing campaign. -14- To complete this stage we will need consecutively execute the following steps: * Develop marketing materials, articulate our product offering and create a message we will approach the potential customers with. * Create a questionnaire in an open ended form that will allow ups to collect information on customers needs. * Identify target customers for the campaign. * Approach potential customers and discuss our product offering with them * Analyzing the results of the initial campaign. * Revisiting each steps above and conducting the next iteration of the campaign. We have not yet identified the potential customers for our service and have no mailing list of potential clients. We cannot claim having sufficient knowledge and expertise on organizing marketing campaigns, advertising campaigns, web marketing and other marketing activities we plan to engage in on ongoing basis. We may need to attract third party contractors for organizing and executing our marketing campaign. If we fail to successfully market our services for whatever reason, our business plan may never materialize and we may seize to exist as a going concern. 3. As soon as we analyze the first results of our marketing and promotional campaign as outlined above and identify the services needed by our customers and the geographic location of the customers, we will begin sourcing out third parties capable of offering complementary services to our clients. The full list of complimentary services will be defined based on our analysis of the needs of pour customers following our initial marketing campaign. As geography of our operations grow, we expect our customers to be interested in such services as technical inspection and certification of a vehicle prior to its delivery to the city of the purchasing dealer, vehicle transportation, legal services and other services that may be of interest to our clients. Sourcing potential service providers for our clients may consist of telephone surveys and may contain questions that would "qualify" the potential clients. It will also involve research into existing databases available via the Internet to target and extract the applicable names and contacts to create our own customized database. This activity is a complementary activity to our core business of facilitating trade between participants of our market place. The magnitude of this activity depends on the amount of money we manage to raise during our public offering. 4. Within ninety days from the initial launch of our website, we believe that we will begin generating fees from our customers conducting initial transactions through our website. At this time we intend to hire one or two part-time salesperson(s) to initiate telephone calls to potential clients. At this time we will establish the permanent office of the company. We believe that it will cost $5,000 to establish our office. The $5,000 includes leasing office space, communication equipment furniture and stationary. We intend to make a down payment on the equipment and finance the balance. Our president will personally guaranty any financing arrangement. All administrative duties will be handled by Alexei Gavriline, our president. In summary, we should be in full operation and receiving orders within 120 days of the date of this report. We estimate that we will generate revenue 120 to 180 days after beginning operations. Until our website is fully operational, we do not believe that clients will use the www.BizWithEase.com market place. We believe, however, that once our website is operational and we are able to address our customer's business needs, they will begin utilizing our services. -15- If we are unable to develop a website that addresses the needs of the market participants, or if we are unable to attract sufficient number of customers to our electronic marketplace, we may not generate any revenue whatsoever. If we cannot generate sufficient revenues to continue operations, we will suspend or cease operations. If we cease operations, we do not know what we will do and we do not have any plans to do anything else. Limited operating history; need for additional capital There is no historical financial information about us upon which to base an evaluation of our performance. We are in development stage operations and have not generated any revenues. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. To become profitable and competitive, we have to attract sufficient number of participants to our market place to make this electronic market place the market of choice for our customers. Our initial estimates show that to become profitable we will need to attract at least 100 active participants transacting with each other at least once a week. Failure to attract sufficient number of participants will result in inefficiency of our electronic marketplace and will lead to its eventual closure. Therefore, within relatively short time, we have to locate and attract significant number of participants for our market place. We are seeking equity financing to provide for the capital required to implement our operations. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of operations From Inception on December 28, 2004 to December 31, 2006 Our net loss from inception to December 31, 2006 is $97,669 of which $5,739 is for general and administrative expenses; $55,430 is for professional fees; $7,500 is for consulting fees; $5,000 is for website development; and, $24,000 is for a non-cash charge representing donated services by our president. On August 10, 2005, our Form SB-2 registration statement (SEC file no. 333-123087) was declared effective by the SEC. Pursuant to the SB-2, we offered up to a total of 2,000,000 shares of common stock in a direct public offering, without any involvement of underwriters or broker-dealers. The minimum number of shares offered was 1,000,000 and the maximum was 2,000,000 common shares. The offering price is $0.10 per common share. On December 20, 2005, we completed our public offering by selling 1,007,650 shares of common stock to 81 persons and corporations in consideration of $100,765. -16- Since then, we have used the offering proceeds as follows: Offering Expenses $ 1,548 Website development $ 5,000 Database $ 0 Marketing and advertising $ 0 Repayment of debt $ 33,225 Establishing an office $ 0 Audit, accounting and filing fees $ 15,492 Attending industry trade shows $ 0 Legal Advice $ 8,987 Working capital $ 9,227 Liquidity and capital resources We believe we have adequate cash to maintain operations for approximately six months, but we cannot guarantee that once we begin operations we will stay in business after operations have commenced. If we are unable to successfully attract sufficient number of customers to participate in our electronic market place or if we fail to develop this electronic market place in a timely fashion, we may quickly use up the proceeds from our public offering and will need to find alternative sources, like a second public offering, a private placement of securities, or loans from our officers or others in order for us to maintain our operations. At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and can't raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. As of the date of this annual report, we have yet to generate any revenues from our business operations. In December 2004, we issued 5,000,000 shares of common stock pursuant to the exemption from registration contained in section 4(2) of the Securities Act of 1933. This was accounted for as a sale of common stock. On December 20, 2005, we completed our public offering by selling 1,007,650 shares of common stock to 81 persons and corporations in consideration of $100,765. As of December 31, 2006, our total assets were $26,797 and our total liabilities were $1,199 comprised of accrued liabilities consisting of amounts owing for professional fees of $405; and, $794 owed to Alexei Gavriline, our sole director and president, for advances made to the Company for working capital purposes and payment of expenses. As of December 31, 2006, we had cash of $26,768. -17- PART III ITEM 7. FINANCIAL STATEMENTS Amecs Inc. (A Development Stage Company) December 31, 2006 Index Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statement of Stockholders Equity (Deficit) F-5 Notes to the Financial Statements F-6 -18- Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Amecs Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Amecs Inc. (A Development Stage Company) as of December 31, 2006 and 2005 and the related statements of operations, cash flows and stockholders equity for the years then ended and accumulated from December 28, 2004 (Date of Inception) to December 31, 2006. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the Standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above, present fairly, in all material respects, the financial position of Amecs Inc. (A Development Stage Company), as of December 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended, and accumulated from December 28, 2004 (Date of Inception) to December 31, 2006 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has not generated any revenue and has accumulated losses since inception and will need additional equity financing to begin realizing its business plan. These factors raise substantial doubt about the Companys ability to continue as a going concern. Managements plans in regard to these matters are also discussed in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. MANNING ELLIOTT LLP CHARTERED ACCOUNTANTS Vancouver, Canada February 23, 2007 F-1 -19- Amecs Inc. (A Development Stage Company) Balance Sheets (Expressed in U.S. dollars) December 31, December 31, 2006 2005 $ $ ASSETS Current Assets Cash 26,768 95,259 Prepaid expense 29 29 Total Assets 26,797 95,288 LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accrued liabilities (Note 4) 405 5,758 Due to a related party (Note 5(a)) 794 33,225 Total Liabilities 1,199 38,983 Commitments and Contingencies (Note 1) Stockholders Equity Common Stock 100,000,000 common shares authorized, par value of $0.00001 6,007,650 common shares issued and outstanding 60 60 Additional Paid-in Capital 99,207 99,207 Donated Capital (Note 5(b)) 24,000 12,000 Deficit Accumulated During the Development Stage (97,669 ) (54,962 ) Total Stockholders Equity 25,598 56,305 Total Liabilities and Stockholders Equity 26,797 95,288 (The accompanying notes are an integral part of these financial statements) F-2 -20- Amecs Inc. (A Development Stage Company) Statements of Operations (Expressed in U.S. dollars) Accumulated from For the year For the year December 28, 2004 ended ended (Date of Inception) December 31, December 31, to December 31, 2006 2005 2006 $ $ $ Revenue - - - Expenses Consulting fees 7,500 - 7,500 Donated services (Note 5(b)) 12,000 12,000 24,000 Impairment loss on website development (Note 3) 5,000 - 5,000 General and administrative 2,248 3,456 5,739 Professional fees 15,959 32,986 55,430 Total expenses 42,707 48,442 97,669 Net Loss (42,707 ) (48,442 ) (97,669 ) Net Loss Per Share - Basic and Diluted $ (0.01 ) $ (0.01 ) Weighted Average Shares Outstanding 6,007,000 5,033,000 (The accompanying notes are an integral part of these financial statements) F-3 -21 - Amecs Inc. (A Development Stage Company) Statements of Cash Flows (Expressed in U.S. dollars) Accumulated from For the year For the year December 28, 2004 ended ended (Date of Inception) December 31, December 31, to December 31, 2006 2005 2006 $ $ $ Operating Activities Net loss for the period (42,707 ) (48,442 ) (97,669 ) Adjustments to reconcile net loss to net cash used in operations: Donated services 12,000 12,000 24,000 Impairment loss on website development costs 5,000 - 5,000 Change in operating assets and liabilities Prepaid expense - 8,111 (29 ) Accrued liabilities (5,353 ) 1,133 405 Net Cash Used in Operating Activities (31,060 ) (27,198 ) (68,293 ) Investing Activities Website development costs (5,000 ) - (5,000 ) Net Cash Used in Investing Activities (5,000 ) - (5,000 ) Financing Activities Advances from a related party 794 23,240 34,019 Repayments to a related party (33,225 ) - (33,225 ) Net proceeds from issuance of common shares - 99,217 99,267 Net Cash Provided By (Used in) Financing Activities (32,431 ) 122,457 100,061 Increase (Decrease) in Cash (68,491 ) 95,259 26,768 Cash - Beginning of Period 95,259 - - Cash - End of Period 26,768 95,259 26,768 Supplemental Disclosures Interest paid - - - Income tax paid - - - (The accompanying notes are an integral part of these financial statements) F-4 -22 - Amecs Inc. (A Development Stage Company) Statement of Stockholders Equity For the Period from December 28, 2004 (Date of Inception) to December 31, 2006 (Expressed in US dollars) Deficit Accumulated Additional During the Common Stock Paid-In Donated Development Shares Par Value Capital Capital Stage Total # $ Balance - December 28, 2004 (Date of Inception) - Common stock issued for cash at $0.00001 per share 5,000,000 50 - - - 50 Net loss for the period - (6,520 ) (6,520 ) Balance - December 31, 2004 5,000,000 50 - - (6,520 ) (6,470 ) Common stock issued for cash at $0.10 per share 1,007,650 10 100,755 - - 100,765 Share issuance costs - - (1,548 ) - - (1,548 ) Donated services - - - 12,000 - 12,000 Net loss for the year - (48,442 ) (48,442 ) Balance - December 31, 2005 6,007,650 60 99,207 12,000 (54,962 ) 56,305 Donated services - - - 12,000 - 12,000 Net loss for the year - (42,707 ) (42,707 ) Balance - December 31, 2006 6,007,650 60 99,207 24,000 (97,669 ) 25,598 (The accompanying notes are an integral part of these financial statements) F-5 -23 - Amecs Inc. (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. dollars) 1. Development Stage Compan y Amecs Inc. (the Company) was incorporated in the State of Nevada on December 28, 2004 and is a development stage company as defined by Statement of Financial Accounting Standard No. 7, Development Stage Companies. The Companys planned operation involves business-to-business e-commerce and is based in Toronto, Ontario, Canada. The Company proposes to create an electronic market place for automotive dealerships, both retail and wholesale, where the dealers can offer and bid for vehicles that are coming off lease, offered as a trade-in or otherwise available. This electronic marketplace will be restricted to dealers and will not allow the general public to bid for the vehicles. The Companys business model is fee-based. The participants will pay an initial fee for registration as a participant, a monthly fee for account maintenance and transaction fee for each time a bid is placed on a vehicle or a vehicle is added in the database, or for any other additional services. No commissions are charged on transactions facilitated by the Company. The Company is in the early development stage. In a development stage company, management devotes most of its activities to the development of a business plan for the Company. As at December 31, 2006, the Company has an accumulated deficit of $97,669. The ability of the Company to emerge from the development stage with respect to any planned principal business activity is dependent upon its successful execution of its plan of operations and ability to raise additional financing. There is no guarantee that the Company will be able to raise additional capital or sell any of its products and services at a profit. There is substantial doubt regarding the Companys ability to continue as a going concern. The Company will continue its activities to generate revenues and will also raise additional working capital through the sale of equity securities or the issuance of debt instruments. Operating expenses for the next twelve months are expected to increase over the current year. The Company filed an SB-2 Registration Statement (SB-2) with the United States Securities and Exchange Commission that was declared effective August 15, 2005. Pursuant to the SB-2, the Company offered up to 2,000,000 common shares in a public offering. During the year ended December 31, 2006, the Company received cash proceeds of $100,765 and issued 1,007,650 common shares at $0.10 per share. The Company is trading on the Over-the-Counter Bulletin Board (OTCBB) under the symbol AMEC. 2. Summary of Significant Accounting Policies (a) Basis of Accounting These financial statements are prepared in conformity with accounting principles generally accepted in the United States and are presented in U.S. dollars. The Companys year-end is December 31. (b) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company regularly evaluates estimates and assumptions related to donated expenses, stock-based compensation expense and deferred income tax asset valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Companys estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected . F-6 -24 - Amecs Inc. (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. dollars) 2. Summary of Significant Accounting Policies (continued ) (c) Cash and cash equivalent s The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash . (d) Website Development Cost s The Company recognizes the costs associated with developing a website in accordance with the American Institute of Certified Public Accountants (AICPA) Statement of Position (SOP) No. 98-1, Accounting for the Costs of Computer Software Developed or Obtained for Internal Use . Relating to website development costs, the Company follows the guidance pursuant to the Emerging Issues Task Force (EITF) No. 00-2, Accounting for Website Development Costs (EITF 00-2) . Costs associated with the website consist primarily of website development costs paid to a third party. These capitalized costs will be amortized based on their estimated useful life over three years upon the website becoming operational. Internal costs related to the development of website content will be charged to operations as incurred . (e) Long-lived Asset s In accordance with the Financial Accounting Standards Board ("FASB") SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets", the carrying value of intangible assets and other long-lived assets is reviewed on a regular basis for the existence of facts or circumstances that may suggest impairment. The Company recognizes impairment when the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset. Impairment losses, if any, are measured as the excess of the carrying amount of the asset over its estimated fair value . (f) Financial Instrument s The fair values of cash, prepaid expense, accrued liabilities and amounts due to a related party was estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The Companys operations are in Canada resulting in exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Companys operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk . (g) Basic and Diluted Net Income (Loss) Per Shar e The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share" (SFAS 128). SFAS 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period including stock options, using the treasury stock method, and convertible preferred stock, using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive . F-7 -25 - Amecs Inc. (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. dollars) 2. Summary of Significant Accounting Policies (continued ) (h) Foreign Currency Translatio n The Company's functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with SFAS No. 52 "Foreign Currency Translation", using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations . (i) Stock-based Compensatio n Prior to January 1, 2006, the Company accounted for stock-based awards under the recognition and measurement provisions of Accounting Principles Board Opinion No. 25, 
